Title: From Thomas Jefferson to Waller Holladay, 4 July 1800
From: Jefferson, Thomas
To: Holladay, Waller



Sir
Monticello July 4. 1800.

Your favor of the 18th. ult. came to hand on the 26th. I have examined my papers on the subject of it, & find that I have recieved but one letter from mr Littlepage since I returned to America, & that was dated at Warsaw Dec. 26. 1791. the want of conveyances as well as the want of matter interesting to him in his then position, prevented my writing to him. I have since been informed (and I think it was by General Kosciuzko) that on the dismemberment of Poland he went to Petersburg & was employed by the emperor. I think the best means of obtaining intelligence of him would be to write to mr King, Minister Plenipotentiary of the US. at London, where a Russian minister resides, who in all probability can at once give information as to mr Littlepage. if he cannot, he can in a very short time obtain it from Petersburg, and will doubtless readily do it on mr King’s request. I am satisfied mr King will with pleasure take the trouble of obtaining & communicating the information you desire, on your own application. I would willingly offer my service, but that I am not in correspondence with mr King, and am satisfied that your request alone will suffice to engage him in the enquiry.
I am Sir Your most obedt. servt

Th: Jefferson

